If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 4, 2020
                 Plaintiff-Appellee,

v                                                                    No. 349082
                                                                     St. Clair Circuit Court
DARIN REY ALDRIDGE,                                                  LC No. 18-002783-FH

                 Defendant-Appellant.


Before: BECKERING, P.J., AND FORT HOOD AND SHAPIRO, JJ.

SHAPIRO, J. (concurring).

       I agree with the majority’s treatment of the issue raised in defense counsel’s brief
concerning the scoring of OV 13. I would however, address the issues raised in defendant’s
Standard 4 brief consistent with our Internal Operating Procedure 7.212(F)-3 which provides:


         An administrative order of the Michigan Supreme Court provides that indigent
         defendants represented by appointed counsel may raise issues in this Court that
         their attorneys decline to raise.[1] The defendant may raise these issues by filing
         one brief, with or without an appropriate accompanying motion. . . . The
         defendant’s filing must be received by the Court within 84 days after the filing of
         the appellant’s brief by defense counsel.


        In his Standard 4 brief, defendant challenges the scoring of OV 9, 10, 12 and 19. OV 9
was scored because there were two victims of defendant’s crime, his girlfriend and her daughter.
Both were present and both were threatened by defendant and so the scoring was proper. MCL
777.39(1)(c). OV 10 was scored on the basis of exploitation of a domestic relationship. MCL
777.40(1)(b). Defendant argues that he was not living with his girlfriend but in the course of his
plea he admitted that they lived together. Hence, his argument concerning OV 10 is without merit.


1
    Administrative Order No. 2004-6, 471 Mich. c, cii (2004).


                                                -1-
        I agree with defendant that OV 12 was improperly scored at 5 points because defendant’s
contemporaneous criminal acts were all the basis of separate convictions and so may not be the
basis of points under this variable. MCL 777.42(2)(a)(ii). I also agree with defendant that OV 19
was improperly scored 15 points on the grounds that defendant used the threat of force in an
attempt to interfere with the administration of justice. See MCL 777.49(b). The trial court based
the score on its finding that defendant, prior to the police arriving, stated to the victims that when
the police arrived he would go at them with a knife so that they would shoot him, i.e., that he would
commit “suicide by cop.” Defendant did not in fact confront the police in this fashion and was
taken into custody without difficulty. The trial court concluded, however, that defendant made
this statement and that the police were told of it by a third party. Yet there is nothing in the
transcripts of the preliminary examination, plea, or sentencing nor in the presentence investigative
report that supports the finding that the police were informed of defendant’s threat or that it
affected the officers’ actions. Therefore, there was an insufficient factual basis for this OV to be
scored.

       Correction of these errors however would not result in a change in defendant’s sentencing
grid and so does not require resentencing. People v Francisco, 474 Mich. 82, 92; 711 NW2d 44
(2006). Accordingly, I concur.

                                                              /s/ Douglas B. Shapiro




                                                 -2-